Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over K. Kashiwazaki et al., "A car transportation system using multiple mobile robots: iCART II,” in view of Baum (US 2392830 A), hereinafter referred to as ‘Kashiwazaki’ and ‘Baum,’ respectively. 

As to claim 1, Kashiwazaki teaches a parking robot for a transportation vehicle (Abstract: mobile robot for a wheel; car transportation using multiple robot system; Figure 2), the parking robot comprising:
a pair of wheel bearing arms (Figure 4: Lift Bars, i.e., wheel bearing arms) which, are in each case at least indirectly mounted to be rotatable about a respective rotation axis (Page 4595: Each lift bar, i.e., wheel bearing arm, rotates around the parallel axis with its moving direction, i.e., rotatable about a respective rotation axis; Figure 4: Rotating Shaft),
wherein the parking robot is configured to autonomously move from the outside to a receiving position beside a wheel of a wheel axle of the transportation vehicle (See Figure 1; Figure 5: Robot positions itself beside wheel; Abstract: intelligent cooperative autonomous robot transporters) in which the respective wheel bearing arms are disposed parallel with the wheel axle (Figure 5) and one of the wheel bearing arms in a vehicle longitudinal direction is positioned in front of the wheel and the other wheel bearing arm in the vehicle longitudinal direction is positioned behind the wheel (See Figure 5: Lift bars, i.e., wheel bearing arms are positioned parallel with the wheel axle, with one arm in front of the wheel and the other arm behind the wheel),
wherein the parking robot is configured to raise the wheel of the transportation vehicle by correspondingly rotating the respective wheel bearing arm about the respective rotation axis in a predefined rotation direction (Figure 5; [Section II, Part A]: See ‘Lifter Module’ paragraph; Page 4594: the surface of the lift-bar rotates around the longer axis of the lift bar so that the load applied to a wheel may be reduced during lifting up), and
wherein the respective rotation directions of the respective wheel bearing arms are mutually opposed (See Figure 5; [Section II, Part A]: See ‘Lifter Module’ paragraph, the surface of the lift bar rotates around the longer axis, i.e., predefined rotation direction).

Kashiwazaki fails to explicitly disclose:
wherein each wheel bearing arm is at least indirectly mounted, via a respective crank element, wherein each wheel bearing arm is rigidly coupled at one end of the respective crank element, and wherein other end of the respective crank element is at least indirectly mounted to rotate about the rotation axis such that each wheel bearing arm is configured to be pivoted up and down by the respective crank element and a radius of a rotating movement of each wheel bearing arm corresponds to a longitudinal extent of the respective crank element. 

Baum describes a dolly for lifting a wheel, i.e., in the same field of endeavor, and teaches:
Figure 1, Figure 2: 4’’’ and 5’’’ serve as ‘wheel bearing arms’) is at least indirectly mounted, via a respective crank element (See marked up Figure 2 inserted below), wherein each wheel bearing arm is rigidly coupled at one end of the respective crank element, and wherein other end of the respective crank element is at least indirectly mounted to rotate about the rotation axis (Figure 2: See 3’’’ and 6’’’) such that each wheel bearing arm is configured to be pivoted up and down by the respective crank element (Figure 1, Figure 2: 4’’’ and 5’’’, i.e., the wheel bearing arms, are configured to be pivoted up and down by the respective crank element) and a radius of a rotating movement of each wheel bearing arm corresponds to a longitudinal extent of the respective crank element (Figure 1, Figure 2: The radius of a rotating movement of 4’’’ and 5’’’, i.e., wheel bearing arms, corresponds to a longitudinal extent of the respective crank element). 


    PNG
    media_image1.png
    453
    646
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki, and incorporate the use 

As to Claim 2, Kashiwazaki and Baum teach the parking robot of claim 1, and Baum further teaches: 
an eccentric cable drum and a central drive unit (See Figures 1-2, Labels 3” and 30; Claim 1: pulley mounted on frame, i.e., central drive unit; suspended bracket on each end of the frame, i.e., eccentric cable drum), wherein a respective cable is wound around the cable drum (Figures 1-2, Labels 31 and 32; Claim 1: a pair of cords attached to the pulley, i.e., central drive unit; other end of cord attached to bracket, i.e., cable drum) and the cable drum is mounted to be rotatable about the rotation axis (See Figures 1-2, Label 3”), and the central drive unit winds and unwinds the respective cable in an alternating state on the respective cable drum (See Figures 1-2). 
Baum does not teach the brackets are eccentric cable drums with predefined radii, however, it would have been an obvious matter of design choice to make the brackets eccentric or of whatever form or shape was desired or expedient in order to simplify manufacturing or optimize stress distribution. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
It would have been obvious to one of ordinary skill in the art, before the effective the filing date of the claimed invention, to modify the lift system of Kashiwazaki with the central drive unit mechanism as taught by Baum, because doing so is well known in the art, and would provide a convenient means for rotating the wheel bearing arms of the parking robot. 


As to claim 5, Kashiwazaki and Baum teach the parking robot of claim 1, and Kashiwazaki further teaches: 
wherein the respective wheel bearing arms have a respective slip roller, the respective rotation axis of the slip roller is parallel with the rotation axis (Figure 4: rotating shaft, i.e., slip roller; Figure 5; [Section II, Page 4595]: Each lift bar rotates around the parallel axis with its moving direction, i.e. slip roller is parallel with the rotation axis). 

As to claim 6, Kashiwazaki and Baum teach the parking robot of claim 1, and Kashiwazaki further teaches: a sensor installation for detecting an environment of the parking robot and for localizing obstacles to the parking robot in the detected environment (Page 4595, Section III: sensors for localization, i.e., detecting an environment and localizing obstacles).  

As to claim 9, Kashiwazaki teaches a method for operating a parking robot having a pair of wheel bearing arms (Figure 4: Lift Bars, i.e., wheel bearing arms) which, are at least indirectly mounted rotatably about a respective rotation axis (Figure 4: Rotating Shaft; Page 4594: The surface of the lift bar rotates around the longer axis of the lift bar; Page 4595: Each lift bar, i.e., wheel bearing arm, rotates around the parallel axis with its moving direction, i.e., rotatable about a respective rotation axis), the method comprising: 
	autonomously moving the parking robot from the outside to a receiving position beside a wheel of a wheel axle of a transportation vehicle (See Figure 1; Figure 5: Robot positions itself beside wheel; Abstract: intelligent cooperative autonomous robot transporters), wherein the respective wheel bearing arms of the parking robot are parallel with the wheel axle (Figure 5) and one of the wheel bearing arms in a vehicle longitudinal direction is positioned in front of the wheel and the other wheel bearing arm in the vehicle longitudinal direction is positioned behind the wheel (Figure 5; [Section II, Part A]: See ‘Lifter Module’ paragraph); and 
Figure 5; [Section II, Part A]: See ‘Lifter Module’ paragraph).
	
	Kashiwazaki fails to explicitly disclose: wherein each wheel bearing arm is rigidly coupled at one end of the respective crank element, and wherein other end of the respective crank element is at least indirectly mounted to rotate about the rotation axis such that each wheel bearing arm is configured to be pivoted up and down by the respective crank element and a radius of a rotating movement of each wheel bearing arm corresponds to a longitudinal extent of the respective crank element. 

Baum describes a dolly for lifting a wheel, i.e., in the same field of endeavor, and teaches: wherein each wheel bearing arm (Figure 1, Figure 2: 4’’’ and 5’’’ serve as ‘wheel bearing arms’) is at least indirectly mounted, via a respective crank element (See marked up Figure 2 inserted above), wherein each wheel bearing arm is rigidly coupled at one end of the respective crank element, and wherein other end of the respective crank element is at least indirectly mounted to rotate about the rotation axis (Figure 2: See 3’’’ and 6’’’) such that each wheel bearing arm is configured to be pivoted up and down by the respective crank element (Figure 1, Figure 2: 4’’’ and 5’’’, i.e., the wheel bearing arms, are configured to be pivoted up and down by the respective crank element) and a radius of a rotating movement of each wheel bearing arm corresponds to a longitudinal extent of the respective crank element (Figure 1, Figure 2: The radius of a rotating movement of 4’’’ and 5’’’, i.e., wheel bearing arms, corresponds to a longitudinal extent of the respective crank element). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki, and incorporate the use 

As to claim 10, Kashiwazaki and Baum teach the method of claim 9, and Kashiwazaki further teaches:
wherein three further parking robots each raise one further wheel for a total of four wheels of the transportation vehicle (See Figure 1; Page 4595, Section III: Cooperative Transportation of a Car; Page 4598, Part B: four mobile base modules), the four parking robots move to respectively provided travel trajectories to a predefined target position (Page 4598, Part B: four mobile base modules, referred to as ‘A’ -- ‘A’ moves according to a desired trajectory, i.e., the four parking robots move to respectively provided travel trajectories to a predefined target position), and at the predefined target position set down the transportation vehicle by correspondingly rotating the respective wheel bearing arms in the respective opposite rotation direction (Page 4593: transport the car to a desired position; Figure 5; Page 4595: Each lift bar rotates around the parallel axis with its moving direction, i.e., respective wheel bearing arms in the respective opposite rotation direction). 

As to claim 11, Kashiwazaki and Baum teach the method of claim 9, and Baum further teaches: 
an eccentric cable drum and a central drive unit (See Figures 1-2, Labels 3” and 30; Claim 1: pulley mounted on frame, i.e., central drive unit; suspended bracket on each end of the frame, i.e., eccentric cable drum), wherein a respective cable is wound around the cable drum (Figures 1-2, Labels 31 and 32; Claim 1: a pair of cords attached to the pulley, i.e., central drive unit; other end of cord attached to bracket, i.e., cable drum) and the cable drum is mounted to be rotatable about the rotation axis (See Figures 1-2, Label 3”), and the central drive unit winds See Figures 1-2). 
Baum does not teach the brackets are eccentric cable drums with predefined radii, however, it would have been an obvious matter of design choice to make the brackets eccentric or of whatever form or shape was desired or expedient in order to simplify manufacturing or optimize stress distribution. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
It would have been obvious to one of ordinary skill in the art, before the effective the filing date of the claimed invention, to modify the lift system of Kashiwazaki with the central drive unit mechanism as taught by Baum, because doing so is well known in the art, and would provide a convenient means for rotating the wheel bearing arms of the parking robot. 
	
As to claim 14, Kashiwazaki and Baum teach the method of claim 9, and Kashiwazaki further teaches: 
wherein the respective wheel bearing arms have a respective slip roller, wherein the respective rotation axis of the slip roller is parallel with the rotation axis (Figure 4: rotating shaft, i.e., slip roller; Figure 5; [Section II, Page 4595]: Each lift bar rotates around the parallel axis with its moving direction, i.e. slip roller is parallel with the rotation axis).

As to claim 15, Kashiwazaki and Baum teach the method of claim 9, and Kashiwazaki further teaches: 
detecting an environment of the parking robot and localizing obstacles to the parking robot in the detected environment using a sensor installation (Page 4595, Section III: sensors for localization). 

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwazaki and Baum, in view of Hassell (US Patent No. US 8657305 B1). 

As to claim 3, Kashiwazaki and Baum teach the parking robot of claim 1, but fail to explicitly disclose the lock disk and safety key elements to block rotation in the opposite direction. 
	Hassell teaches a dolly for lifting and towing vehicles, i.e., in the same field of endeavor, comprising:
a respective lock disk coupled to the respective crank element (See Figures 4-5: Label 50 denotes a gear plate, i.e., lock disk) and mounted to be rotatable about the respective rotation axis (Figures 4-5: Label 70 denotes rotating spindle, i.e., respective rotation axis), wherein the respective lock disk is assigned a safety key (Figures 4-5: Label 12 denotes ratchet plate, i.e., safety key) which, when bearing on the lock disk by a holding element (See Figure 5; Paragraph [34]), in the rotation of the respective lock disk moves about the respective rotation axis in the predefined rotation direction from one tooth of the lock disk to another tooth adjacent in the rotation direction (Figures 4-5), and blocks a rotation in the opposite rotation direction (Figure 5: ratchet mechanism engaged into gear assembly, i.e., blocks a rotation in the opposite rotation direction; Paragraph [34]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a lock disk and safety key, i.e., ratcheting mechanism, because doing so is well known in the art and would provide an additional safety measure when operating the parking robots.  

As to claim 4, Kashiwazaki and Baum teach the parking robot of claim 1, but fail to explicitly disclose the operation of the lock disk and safety key elements when setting down the wheel of the vehicle. 
	Hassell teaches: wherein the safety key for setting down the wheel of the transportation vehicle (Figure 4-5: Label 12 denotes ratchet plate, i.e., safety key) during a corresponding rotation of the respective wheel bearing arm about the respective rotation axis in the opposite rotation direction is configured to be implemented by the holding element for holding at a predefined spacing from the lock disk (Figure 4: ratchet plate, i.e., safety key, is disengaged from the gear plate, i.e., lock disk, and can be seen to be held at a predefined spacing from the lock disk; Paragraph [34]: Fig. 4 illustrates the invention in a disengaged release position where the ratchet plate, i.e., safety key, is disengaged from the gear plate, i.e., lock disk).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a lock disk and safety key, i.e., ratcheting mechanism, as taught by Hassell, because doing so is well known in the art and would provide an additional safety measure when operating the parking robots.  

As to claim 12, Kashiwazaki and Baum teach the method of claim 9, but fail to explicitly disclose the lock disk and safety key elements to block rotation in the opposite direction. 
	Hassell teaches a dolly for lifting and towing vehicles, i.e., in the same field of endeavor, wherein: a respective lock disk coupled to the respective crank element (See Figures 4-5: Label 50 denotes a gear plate, i.e., lock disk) and mounted to be rotatable about the respective rotation axis (Figures 4-5: Label 70 denotes rotating spindle, i.e., respective rotation axis) is assigned a safety key (Figures 4-5: Label 12 denotes ratchet plate, i.e., safety key) which, when bearing on the lock disk by a holding element (See Figure 5; Paragraph [34]), in the rotation of the respective lock disk moves about the respective rotation axis in the predefined rotation Figures 4-5), and blocks a rotation in the opposite rotation direction (Figure 5: ratchet mechanism engaged into gear assembly, i.e., blocks a rotation in the opposite rotation direction; Paragraph [34]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a lock disk and safety key, i.e., ratcheting mechanism, as taught by Hassell, because doing so is well known in the art and would provide an additional safety measure when operating the parking robots.  

As to claim 13, Kashiwazaki and Baum teach the parking robot of claim 1, but fail to explicitly disclose the operation of the lock disk and safety key elements when setting down the wheel of the vehicle. 
Hassell teaches: setting down the wheel of the transportation vehicle using the safety key (Figure 4-5: Label 12 denotes ratchet plate, i.e., safety key) during a corresponding rotation of the respective wheel bearing arm about the respective rotation axis in the opposite rotation direction, by the holding element holding at a predefined spacing from the lock disk (Figure 4: ratchet plate, i.e., safety key, is disengaged from the gear plate, i.e., lock disk, and can be seen to be held at a predefined spacing from the lock disk; Paragraph [34]: Fig. 4 illustrates the invention in a disengaged release position where the ratchet plate, i.e., safety key, is disengaged from the gear plate, i.e., lock disk).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a lock disk and safety key, i.e., ratcheting mechanism, as taught by Hassell, because doing so is well known in the art and would provide an additional safety measure when operating the parking robots.  

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwazaki and Baum, in view of A. Amanatiadis et al., "AVERT: An autonomous multi-robot system for vehicle extraction and transportation,” hereinafter referred to as ‘Amanatiadis.’ 

As to claim 7, Kashiwazaki and Baum teach the parking robot of claim 1, and Kashiwazaki further teaches: 
an electric drive machine (Section II, Part A: motors, i.e., electric drive machines; See Figure 3), at least one drive wheel, and wherein the electric drive machine drives the at least one drive wheel for moving the parking robot (Section II, Part A: four omni-directional wheels and motors; See Figures 2-3).
Kashiwazaki does not explicitly disclose a battery for supplying the electric drive machine with electric power. 
	Amanatiadis teaches a multi-robot system for vehicle transportation, i.e., in the same field of endeavor as the claimed invention, comprising: a battery for supplying the electric drive machine with electric power (See Figure 4: Label 12, battery unit). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a battery for supplying the electric drive machine with electric power, as taught by Amanatiadis, because would doing so is well known in the art and would provide a convenient means of power supply for the parking robots. 

As to claim 8, Kashiwazaki and Baum teach the parking robot of claim 1, but fail to explicitly disclose a communications interface for a communications link to at least one further parking robot. 
Page 1663, Section III, Paragraph B: the bogies, i.e., parking robots, host intercommunication between the sensors and actuators on each platform, i.e., communications link. This enables the platforms to operate as a coordinated group of robots in sync when lifting the subject vehicle). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and introduce a communications link between the parking robots, as taught by Amanatiadis, because doing so would enable further coordination between the parking robots. 

As to claim 16, Kashiwazaki and Baum teach the method of claim 9, and Kashiwazaki further teaches: 
driving the at least one drive wheel for moving the parking robot using an electric drive machine (Section II, Part A: four omni-directional wheels and motors, i.e., electric drive machines; See Figures 2-3). Kashiwazaki does not explicitly disclose supplying electric power to the electric drive machine using a battery. 
	Amanatiadis teaches a multi-robot system for vehicle transportation, i.e., in the same field of endeavor as the claimed invention, comprising: a battery for supplying the electric drive machine with electric power (See Figure 4: Label 12, battery unit). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a battery for supplying the electric drive machine with electric power, as taught by Amanatiadis, because would doing so is well known in the art and would provide a convenient means of power supply for the parking robots. 
		
As to claim 17, Kashiwazaki and Baum teach the method of claim 9, but fail to explicitly disclose linking the parking robots to at least one further parking robot using a communications interface that establishes a communications link. 
Amanatiadis teaches a multi-robot system for vehicle transportation, i.e., in the same field of endeavor as the claimed invention, comprising: a communications interface for a communications link to at least one further parking robot (Page 1663, Section III, Paragraph B: the bogies, i.e., parking robots, host intercommunication between the sensors and actuators on each platform, i.e., communications link. This enables the platforms to operate as a coordinated group of robots in sync when lifting the subject vehicle). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and introduce a communications link between the parking robots, as taught by Amanatiadis, because doing so would enable further coordination between the parking robots.


Response to Arguments
Applicant's arguments with respect to claims 1-17, filed on 02/28/2022, have been fully considered but are moot because the new ground of rejection relies on Applicant’s amendments to the claims. 
In response to the newly added wheel bearing arm limitations, please see above.  The system as taught by Baum clearly shows wheel bearing arms mounted to respective crank elements, such that the wheel bearing arms are moved up and down by rotation of the crank elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neel Bakshi whose telephone number is (571) 272-5086. The examiner can normally be reached 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc R. Burgess can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/N.B./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666